DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 20 includes a sawtooth framework which is a different invention than that previously examined, as “sawtooth” is not found in the specification and also is new matter.
New claim 21 includes carpentry, a doorframe and a landing door which is a different embodiment from that previously examined as this appears to include the structure of the building.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Objections
	Claim 1 is objected to.  Claim 1 is drawn to a staircase but the claim recites a method step.  The applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 17 recite “marking out a stair railing” which is not clear how a stair railing is marked out, or created, or marked for placement, etc.
Also, claim 4 recites “the non-apertured part” which lack antecedent basis.
The claims will be examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,231,201 to Harnois.
Regarding claim 1, Harnois discloses a spiral staircase made of plastic (column 2, lines 46-50) with a flight (steps 7) and central core (6) and external (being capable of being placed externally to a building) stairwell (assembly of fig. 1).  Also, the staircase comprises complete sections (see various sections, 6, 7, 8, etc).
Regarding claim 2, a wall with hollow portion is disclosed (8).
Regarding claim 3, the steps are hollowed (fig. 5, see dashed lines in fig. 3).
Regarding claim 4, the central core has openings for the steps (see openings not shown, fig. 1 and for insertion of 6) and vertical marking (horizontal lines vertically spaced).
Regarding claim 7, Harnois discloses a setback over some of the thickness of the wall (fig. 1: 2 over 8).
Regarding claims 8 and 9, the staircase has a vertical and curved axis (fig. 1: see vertical 6 and curved stairs).

Regarding claim 11, the staircase is part of a building construction, building being a storage construction.
Claim 16 is rejected for reasons cited in the rejections of claims 1 and 7.
Claim 17 is rejected for reasons cited in the rejections of claims 1 and 4.
Claim 18 is rejected for reasons cited in the rejection of claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,231,201 to Harnois in view of U.S. Patent Publication No. 2009/0094907 to Denicolo.
Regarding claim 5, Harnois does not disclose a handrail.  Denicolo discloses a stairwell with handrail (30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harnois by adding a stairwell as disclosed by Denicolo in order to provide assistance to users walking up or down the stairs. 
Claims 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,231,201 to Harnois in view of U.S. Patent Application No. US 2017/0129133 to Bolivar.
Regarding claim 12, Harnois does not disclose the use of a 3d printer.  Bolivar discloses the use of a 3d printer for construction components (para. 0003) using a material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harnois by using such method as disclosed by Bolivar in order to speed production.
Regarding claim 14, the staircase is made on site.
Regarding claim 15, the staircase may be printed at the same time as the stairwell, inherently with the use of multiple printers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use more than one printer, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.  Additionally, the printer may print multiple parts as a complete, single, assembly.
Regarding claim 19, the sections are assembled with one another and together make a complete unit.
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.  The applicant argues the Harnois reference because it is bored into the ground and used as storage.  However, the prior art is a staircase as is the instant application.  The function of the Harnois staircase may take the user to a different area .  
Regarding the limitation of being assembled in complete sections, Harnois discloses multiple sections as stated in the rejection above.  The applicant should note that a section is merely a part of the whole and there are multiple sections disclosed by Harnois.  By looking at figure 1 of Harnois, many sections can be seen.  These sections are made and then assembled together.  
The applicant argues there is no aperture following the flight however, this is not found in the claims except for claim 4 where it lacks antecedent basis.
The applicant argues that Harnois does not disclose a “setback” however, the limitation of “setback” is broad and the rejection above recites a setback as broadly construed.  It should also be noted that the specification does not describe what this “setback” is or its structure and is not shown in the figures but merely states it is to provide for a floor slab, a floor slab is disclosed by Harnois.
The applicant argues the axis of Harnois is not curved.  However, the applicants drawing fig. 1B and 3 shows an axis similar to that of Harnois.  The “curve” feature may be construed as having curves along the axis at different points where the stairs curve. 






Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 /BASIL S KATCHEVES/ Primary Examiner, Art Unit 3633